 



Exhibit 10.2
APPLIX, INC.
Incentive Stock Option Agreement
Granted Under 2006 Stock Incentive Plan
1. Grant of Option.
     This agreement evidences the grant by Applix, Inc., a Massachusetts
corporation (the “Company”), on                     , 200___ (the “Grant Date”)
to                                         , an employee of the Company (the
“Participant”), of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s 2006 Stock Incentive Plan (the “Plan”), a
total of                                          shares (the “Shares”) of
common stock, $.0025 par value per share, of the Company (“Common Stock”) at
$                     per Share. Unless earlier terminated, this option shall
expire at 5:00 p.m., Eastern time, on the date seven years after the Grant Date
(the “Final Exercise Date”).
     It is intended that the option evidenced by this agreement shall be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.
2. Vesting Schedule.
     This option will become exercisable (“vest”) as to 12.5% of the original
number of Shares at the end of each successive six-month period following the
Grant Date through and including the fourth anniversary of the Grant Date.
     The right of exercise shall be cumulative so that to the extent the option
is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Exercise Date or the
termination of this option under Section 3 hereof or the Plan.
3. Exercise of Option.
     (a) Form of Exercise. To exercise this option, the Participant must execute
and deliver to the Company at its principal office an exercise notice in the
form attached to this agreement as Exhibit A (or in such other form as the
Company may approve), accompanied by a copy of this Agreement, and payment in
full of the exercise price in the following manner:
          (1) in cash or by check, payable to the order of the Company;
          (2) by (i) delivery of an irrevocable and unconditional undertaking by
a creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly

 



--------------------------------------------------------------------------------



 



to the Company cash or a check sufficient to pay the exercise price and any
required tax withholding;
          (3) by delivery (either by actual delivery or attestation) of shares
of Common Stock owned by the Participant valued at their fair market value as
determined by (or in a manner approved by) the Board, provided (i) such method
of payment is then permitted under applicable law, (ii) such Common Stock, if
acquired directly from the Company, was owned by the Participant for at least
six months prior to such delivery and (iii) such Common Stock is not subject to
any repurchase, forfeiture, unfulfilled vesting or other similar requirements;
or
          (4) by any combination of the above permitted forms of payment.
The Participant may purchase less than the number of shares covered hereby,
provided that no partial exercise of this option may be for any fractional share
or for fewer than ten whole shares.
     (b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).
     (c) Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.
     (d) Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.
     (e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment is terminated by the Company for Cause (as defined
below), the right to exercise this option shall terminate immediately upon the
effective date of such termination of employment. If, prior to the Final
Exercise Date, the Participant is given notice by the Company of the termination
of his or her employment by the Company for Cause, and the effective date of

- 2 -



--------------------------------------------------------------------------------



 



such employment termination is subsequent to the date of delivery of such
notice, the right to exercise this option shall be suspended from the time of
the delivery of such notice until the earlier of (i) such time as it is
determined or otherwise agreed that the Participant’s employment shall not be
terminated for Cause as provided in such notice or (ii) the effective date of
such termination of employment (in which case the right to exercise this option
shall, pursuant to the preceding sentence, terminate upon the effective date of
such termination of employment). If the Participant is party to an employment or
severance agreement with the Company that contains a definition of “cause” for
termination of employment, “Cause” shall have the meaning ascribed to such term
in such agreement. Otherwise, “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive. The Participant shall be considered to have been discharged
for Cause if the Company determines, within 30 days after the Participant’s
resignation, that discharge for cause was warranted.
4. Tax Matters.
     (a) Withholding. No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.
     (b) Disqualifying Disposition. If the Participant disposes of Shares
acquired upon exercise of this option within two years from the Grant Date or
one year after such Shares were acquired pursuant to exercise of this option,
the Participant shall notify the Company in writing of such disposition.
5. Nontransferability of Option.
     This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
6. Provisions of the Plan.
     This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.
     IN WITNESS WHEREOF, the Company has caused this option to be executed under
its corporate seal by its duly authorized officer. This option shall take effect
as a sealed instrument.

                                  APPLIX, INC.    
 
                   
Dated:
          By:        
 
                   

- 3 -



--------------------------------------------------------------------------------



 



                     
 
          Name:        
 
                   
 
          Title:        
 
                   

- 4 -



--------------------------------------------------------------------------------



 



PARTICIPANT’S ACCEPTANCE
     The undersigned hereby accepts the foregoing option and agrees to the terms
and conditions thereof. The undersigned hereby acknowledges receipt of a copy of
the Company’s 2006 Stock Incentive Plan.

                  PARTICIPANT:    
 
                       
 
           
 
  Address:        
 
     
 
   
 
     
 
   

- 5 -



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF STOCK OPTION EXERCISE

     
 
  Date:                                         1

Applix, Inc.
289 Turnpike Road
Westborough, MA 01581
Attention: Treasurer
Dear Sir or Madam:
     I am the holder of an Incentive Stock Option granted to me under the
Applix, Inc. (the “Company”) 2006 Stock Incentive Plan on                     2
for the purchase of                     3 shares of Common Stock of the Company
at a purchase price of $                    4 per share.
     I hereby exercise my option to purchase                     5 shares of
Common Stock (the “Shares”), for which I have enclosed                     6 in
the amount of                     7. Please register my stock certificate as
follows:

             
 
  Name(s):   8    
 
     
 
   
 
           
 
     
 
   
 
           
 
  Address:        
 
     
 
   
 
           
 
  Tax I.D. #:   9    
 
     
 
   

     
Very truly yours,
   
 
     
 
(Signature)
   

 

1   Enter the date of exercise.   2   Enter the date of grant.   3   Enter the
total number of shares of Common Stock for which the option was granted.   4  
Enter the option exercise price per share of Common Stock.   5   Enter the
number of shares of Common Stock to be purchased upon exercise of all or part of
the option.   6   Enter “cash”, “personal check” or “stock certificates No. XXXX
and XXXX”.   7   Enter the dollar amount (price per share of Common Stock times
the number of shares of Common Stock to be purchased), or the number of shares
tendered. Fair market value of shares tendered, together with cash or check,
must cover the purchase price of the shares issued upon exercise.   8   Enter
name(s) to appear on stock certificate: (a) Your name only or (b) Your name and
other name (i.e., John Doe and Jane Doe, Joint Tenants With Right of
Survivorship)   9   Social Security Number of Holder(s).

- 6 -